Citation Nr: 1421191	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-36 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease and degenerative disc disease of the lumbar spine, hereafter referred to as a lumbosacral spine disability.

2.  Entitlement to an evaluation in excess of 20 percent for neuropathy of the left lower extremity since April 18, 2011.

3.  Entitlement to an evaluation in excess of 20 percent for neuropathy of the right lower extremity since April 18, 2011.

4.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran was afforded a Travel Board hearing in May 2013.

Neuropathy of the right and left lower extremities was awarded in February 2013, during the course of this appeal for the Veteran's lumbar spine disability.  Consideration of awarding separate evaluations for neurological manifestations of lumbar spine disability is specifically directed under the current rating criteria applicable to the spine, such that Board believes that these separate ratings are part and parcel of the lumbar spine claim, and the Board will assume jurisdiction over these issues.  Because the appeal is remanded for additional development, any procedural defect relating to the additional issues can be cured in a supplemental statement of the case (SSOC).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Lumbosacral Spine Disability

The Veteran's lumbosacral spine disability is currently evaluated as 10 percent disabling. 

The Veteran was afforded a January 2013 VA examination for his lumbar spine.  The examination report does not indicate whether the lower spine exhibits weakened movement, excess fatigability, or incoordination in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, the medical examination was inadequate in addressing the DeLuca criteria, and the Board finds that remand for another VA examination is necessary.  

VA treatment records indicate that the Veteran has reported undergoing a lumbar surgery in March 2005, at times referred to as a discectomy, and other times as a laminectomy.  Private treatment records show that the Veteran underwent cervical spine surgery in March 2005; however, a lumbar spine operative report is not of record.  As such, while on remand the Board requests clarification as to whether there are outstanding relevant private treatment records of a lumbar spine surgery as opposed to a cervical spine surgery.

The Veteran's social security disability records through 2007 are associated with the claims folder.  While on remand, social security disability records since 2007 should be requested and associated with the record.

Finally, any outstanding VA treatment records since 2012 should be associated with the record.


Right and Left Lower Extremity Neuropathy

The issues of right and left lower extremity neuropathy are intextricably intertwined with that of the lumbar spine, and as such, they should be considered at the examination on remand.  

TDIU

The Veteran's lumbar spine disability is rated as 10 percent disabling, and his neuropathy of the left and right lower extremities associated with the lumbar spine disability are each rated as 20 percent disabling, for a total combined 50 percent rating.  As such, the Veteran's total combined rating is not 70 percent or more, and there is no one disability rated at 40 percent or more, such that 38 C.F.R. § 4.16(a) for total disability ratings does not apply.  

Nevertheless, 38 C.F.R. § 4.16(b) provides that the rating board should submit to the Director, Compensation and Pension Service, for extra-schedular consideration cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards.  As such, 38 C.F.R. § 4.16(b) is for application.   

The Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance.  Where there is plausible evidence that a claimant seeking extraschedular TDIU is unable to secure or follow a substantially gainful occupation and there is no affirmative evidence to the contrary, the Board is required to remand the claim for referral to the appropriate first line authority to consider entitlement on an extraschedular basis.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

At a January 2013 VA examination, the examiner opined that the Veteran's back prevented physical and sedentary employment.  Under the circumstances, the Veteran's TDIU claim should be referred to the Director of C&P for initial adjudication, and remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Clarify whether the Veteran underwent a lumbar surgery in March 2005.  If so, with any necessary assistance from the Veteran, request and associate with the record all available outstanding private treatment records regarding his lumbar spine surgery.

2.  Request and associate with the record all social security disability records that pertain to the back since 2007.  

3.  Request and associate with the record all available outstanding VA treatment records since 2012.

4.  For each records request, specifically document the attempts that were made to locate any records deemed unobtainable, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then, (a) notify the claimant of the specific records that VA is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action VA will take with respect to the claim.  The Veteran must be given an opportunity to respond.

5.  Following receipt of all available requested records, schedule the Veteran for VA examination(s) to determine the current severity of his lumbar spine disability and neurological symptoms of the lower extremities.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA. 

All indicated tests and studies should be conducted.  In accordance with the latest worksheet for rating the lumbar spine, the examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the Veteran's lumbar spine disability.  

On range of motion testing, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.

Thoroughly provide the extent and severity of the related neurological symptoms.

The impact of the lumbar spine disability on the Veteran's ability to work must be addressed.  A complete rationale for any opinion expressed must be provided.

6.  Refer the TDIU issue to the Director of VA's Compensation and Pension Service for consideration of entitlement to TDIU in accordance with 38 C.F.R. § 4.16(b).

7.  Then, the claim for entitlement to a TDIU, must be readjudicated.  If the determination remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



